Hamerslet, J.
(dissenting). I dissent from the decision of a majority of my colleagues, and cannot but believe that a different conclusion would have been reached, had it seemed to them as clear as it seems to me, that the legislation in question necessarily involves the appointment of the relators by the legislature, not as State officers but as town officers, not to perform duties directly in behalf of the State, but duties by the very terms of the statute assigned to the towns as the local municipal duties of a town corporation.
I dissent from the opinion as announced by Judge Baldwin, and concur in the opinion of Chief Justice Andrews.